              Case 2:21-mj-30401-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 08/19/21 Telephone:
                                                    Robert VanWert           Page 1 of(313)
                                                                                        11 226-9776
AO 91 (Rev. ) Criminal Complaint            Special Agent:           Brett Brandon (ATF)            Telephone: (313) 573-0621

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
ROMELLO DAMAINE JOHNSON                                                    Case No.      2:21-mj-30401
                                                                                         Judge: Unassigned,
                                                                                         Filed: 08-19-2021




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  August 17, 2021              in the county of                 Wayne       in the
        Eastern          District of       Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
18 U.S.C.§ 922(g)(3)                                     Unlawful User of a Controlled Substance in Possession of a Firearms




          This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                                      Special Agent, Brett Brandon, ATF
                                                                                            Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
               August 19, 2021                                                                  Judge’s signature

City and state: Detroit, Michigan                                               Hon. Patricia T.Morris, U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30401-DUTY ECF No. 1, PageID.2 Filed 08/19/21 Page 2 of 11




                  IN THE UNITED STATES DISTRICT COURT
                   FOR EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


                          AFFIDAVIT IN SUPPORT OF
                          AN CRIMINAL COMPLAINT

I, Brett J. Brandon, being first duly sworn, hereby state:

      1.     I have been a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (ATF), United States Department of Justice, assigned to

the Detroit Field Division since July 2013. I graduated from the Criminal

Investigator Training Program and the ATF Special Agent Basic Training Program

at the Federal Law Enforcement Training Center in Glynco, Georgia. During my

employment with ATF, I have conducted and/or participated in numerous criminal

investigations involving the illegal possession, use, and sale of firearms, drug

trafficking violations, and criminal street gangs.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, including interviews conducted by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information

gained through my training and experience.

      3.     ATF is currently conducting a criminal investigation concerning

ROMELLO DAMAINE JOHNSON (B/M; DOB: XX/XX/2002) for violations of
   Case 2:21-mj-30401-DUTY ECF No. 1, PageID.3 Filed 08/19/21 Page 3 of 11




18 U.S.C. § 922(g)(3) – Unlawful User of a Controlled Substance in Possession of

a Firearm, among other state and federal criminal violations.

                               PROBABLE CAUSE

      4.     On August 17, 2021, officers with the Detroit Police Department

served a state search warrant at 19560 Fairport Street in Detroit, Michigan. While

on scene, one of the officers was standing next to a silver 2007 Mercury Mariner

bearing Ohio license plate “JLL7681”, parked across the street in front of 19577

Fairport Street. The officer observed JOHNSON exit the backseat of the vehicle

and begin walking through a front yard of a nearby residence. The officer looked

in the backseat of the vehicle, which was illuminated by several marked units with

their overhead lights active and observed a magazine and grip of a firearm sticking

out of a brown paper bag in the accessible trunk next to where JOHNSON was

seated inside of the vehicle prior to exiting. The officer utilized a flashlight from

the outside of the vehicle to illuminate the area and was able to confirm the

presence of the firearm. The officer was also aware JOHNSON was nineteen years

old based on prior contacts and therefore ineligible to obtain a concealed pistol

license (CPL). Officers arrested JOHNSON for carrying a concealed weapon

(CCW) and recovered one Glock 19 9mm pistol bearing serial number

“ADAD877” with one round in the chamber and several rounds in the extended

magazine inserted into the firearm from the brown paper bag located inside the
   Case 2:21-mj-30401-DUTY ECF No. 1, PageID.4 Filed 08/19/21 Page 4 of 11




accessible trunk of the vehicle. The officers noted the firearm had been painted

with an American flag design. See below image of the firearm and magazine the

officers provided to affiant. Affiant noted the uniqueness of the firearm due to the

custom aftermarket paint design.




      5.     Affiant queried the Michigan State Network of Agency Photos

(SNAP) and obtained the below booking photograph of JOHNSON taken at the

Detroit Detention Center following his arrest on August 17, 2021. Affiant noted

the distinctive tattoo under JOHNSON’s left eye.
   Case 2:21-mj-30401-DUTY ECF No. 1, PageID.5 Filed 08/19/21 Page 5 of 11




      6.    On August 18, 2021, affiant reviewed a publicly available YouTube

video entitled “Lil Mello – Baxk to Pressin (shotby@Will_Visuals)” dated July 25,

2021. The video is located at https://youtu.be/WTdNRACqn6k. In the video,

JOHNSON, with the tattoo clearly visible under his left eye, whom affiant

identified by reviewing the above booking photograph, is depicted rapping in

various locations. At several points during the video, affiant observed JOHNSON

with what appears to be the Glock pistol with the aftermarket American flag paint

design concealed in his waistband. See below screen captures taken by affiant.
Case 2:21-mj-30401-DUTY ECF No. 1, PageID.6 Filed 08/19/21 Page 6 of 11
Case 2:21-mj-30401-DUTY ECF No. 1, PageID.7 Filed 08/19/21 Page 7 of 11
   Case 2:21-mj-30401-DUTY ECF No. 1, PageID.8 Filed 08/19/21 Page 8 of 11




      7.    On August 18, 2021, affiant and Special Agent Weston conducted an

audio-recorded post-Miranda interview of JOHNSON at the Detroit Detention

Center. JOHNSON admitted to smoking marijuana every day since he was

fourteen years old. JOHNSON stated he smoked so much marijuana he could not

specify an amount.

      8.    JOHNSON admitted to possessing the subject firearm on previous

occasions for music videos within the city of Detroit, identifying the above music

video as being shot on Fairport Street (the location of his arrest). JOHNSON

stated he has free and ready access to the subject firearm anytime he wants to

possess it. JOHNSON denied owning the firearm.

      9.    JOHNSON stated he is also currently charged in a criminal case in

Las Vegas, Nevada and reports weekly to the court. Affiant reviewed Las Vegas

Justice Court Register of Actions for Case No. 21-CR-008438-001, which revealed

JOHNSON is currently charged with Robbery – with the use of deadly weapon of

tear gas, Conspiracy to commit robbery, and Buy, possess, receive or withhold

stolen property, value $25,000 but less than $100,000. Affiant also reviewed Las

Vegas Police Metropolitan Police Department Declaration of Arrest Report No.

LLV210200082640, which documented the underlying facts of the case. On

December 31, 2021, JOHNSON and another individual robbed a marijuana dealer

at gunpoint after JOHNSON ordered one-half ounce of marijuana from the victim.
   Case 2:21-mj-30401-DUTY ECF No. 1, PageID.9 Filed 08/19/21 Page 9 of 11




JOHNSON is alleged to have stolen a firearm from the victim’s vehicle during the

robbery. The victim identified JOHNSON via photo array and identified

JOHNSON’s Instagram account as Instagram User ID “lilmello700”. During the

post-Miranda interview that was conducted on August 18, 2021, JOHNSON

identified his Instagram account user ID as “lilmello700.”

         10.   On August 18, 2021, JOHNSON granted the agents consent to search

his red Apple iPhone, which was in his personal property at the Detroit Detention

Center. Affiant utilized a passcode provided by JOHNSON and conducted an

initial physical review of the device. Affiant observed several images of

JOHNSON with the subject firearm, dating back to the first week of July 2021.

         11.   Specifically, on July 8, 2021 at approximately 3:52 pm, the device

recorded two videos of JOHNSON holding an infant child with the subject firearm

partially concealed in his waistband. See below screen capture taken from the

video.
  Case 2:21-mj-30401-DUTY ECF No. 1, PageID.10 Filed 08/19/21 Page 10 of 11




      12.    On August 18, 2021, affiant contacted ATF Interstate Nexus Expert,

Special Agent Michael Jacobs and provided a verbal description of the firearm.

Based upon the verbal description, Special Agent Jacobs advised the firearm is a

firearm as defined under 18 U.S.C. § 921 and manufactured outside of the state of

Michigan after 1898, and therefore had traveled in and affected interstate

commerce.
  Case 2:21-mj-30401-DUTY ECF No. 1, PageID.11 Filed 08/19/21 Page 11 of 11




                                  CONCLUSION

      13.     Based upon the aforementioned facts stated herein, there is probable

cause to believe ROMELLO DAMAINE JOHNSON, a user of a controlled

substance, namely marijuana, did knowingly and intentionally possess one Glock

19 9mm pistol bearing serial number “ADAD877”, a firearm having affected

interstate commerce, in violation of 18 U.S.C. § 922(g)(3) – Unlawful User of a

Controlled Substance in Possession of a Firearm. Said violation occurring on

August 17, 2021, in the city of Detroit, in the County of Wayne, in the Eastern

Judicial District of Michigan.



                                           Respectfully submitted,


                                           Brett J. Brandon
                                           ATF Special Agent


Sworn to before me and signed in my presence
and/or by reliable electronic means.


_________________________________________
Hon. Patricia T. Morris
United States Magistrate Judge


Dated:      August 19, 2021
